

Exhibit 10.46
NINTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS NINTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Ninth Amendment”),
dated as of December 15, 2017, is made by and between KBS LEGACY PARTNERS DAKOTA
HILL LLC, a Delaware limited liability company ("Seller"), and RREF III-P ELITE
VENTURE, LLC, a Delaware limited liability company ("Buyer"), with reference to
the following:


WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, that certain Fourth Amendment to Agreement for Purchase and Sale dated as
of November 27, 2017, that certain Fifth Amendment to Agreement for Purchase and
Sale dated as of November 29, 2017, that certain Sixth Amendment to Agreement
for Purchase and Sale dated as of December 4, 2017, that certain Seventh
Amendment to Agreement for Purchase and Sale dated as of December 7, 2017, and
that certain Eighth Amendment to Agreement for Purchase and Sale dated as of
December 14, 2017 (collectively, the "Purchase Agreement");


WHEREAS, Seller and Buyer have agreed to enter into this Ninth Amendment to set
forth their agreement regarding the matters set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:


1.Terms. All initially capitalized terms which are used in this Ninth Amendment,
but not otherwise defined herein, shall have the same meanings as ascribed
thereto in the Purchase Agreement.
2.    Approval Date. Notwithstanding the terms of Section 2.5.3 of the Purchase
Agreement, Buyer and Seller hereby agree that the Approval Date shall be
Tuesday, December 19, 2017.


3.    Title Cure and Deadline. Notwithstanding the terms of Section 2.6.3 of the
Purchase Agreement, Buyer and Seller hereby agree that the Cure Notice Period
and the Waiver Notice Period shall end on Tuesday, December 19, 2017.


4.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Ninth Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
5.    Counterparts. This Ninth Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby execute this Ninth
Amendment to be effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a
Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware

limited liability company, its sole member


By:
KBS Legacy Partners Limited

Partnership, a Delaware limited
partnership, its sole member


By:
KBS Legacy Partners Apartment

REIT, Inc., a Maryland
corporation, its sole general partner




By:
/s/ W. Dean Henry

W. Dean Henry, Chief Executive Officer


BUYER:


RREF III-P ELITE VENTURE, LLC, a Delaware limited
liability company


By:
Elite Street Capital, LLC, a Texas limited liability

company, its Administrative Member


By:
/s/ Yehonatan Sade        

Name:
Yehonatan Sade

Title:
Managing Manager

The undersigned joins in the execution of this Ninth Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY


By:
/s/ John W. Jones

Name:
John W. Jones

Title:
Senior Vice President





2